        Case 4:20-cv-00049-BMM Document 5 Filed 01/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

DANIELLE AFFOLDER,
                                               CV-20-49-GF-BMM
             Plaintiff,
v.
                                               ORDER
CENTRAL MONTANA MEDICAL
CENTER, Inc.,

                Defendant.

      Upon Plaintiff’s Motion to Dismiss, (Doc. 4) and with good cause shown,

IT IS HEREBY ORDERED that this case is dismissed. All parties shall bear

their own fees and costs.


      DATED this 6th day of January, 2020.
